Citation Nr: 1013288	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  01-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating higher than 20 percent for 
separation of the left shoulder with arthritis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from August 1975 to November 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2000, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In August 2004, the Veteran appeared at a hearing before the 
undersigned.  A transcript of that hearing is in the file.   

In a decision in May 2007, the Board denied the claim of a 
higher rating for separation of the left shoulder with 
arthritis.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order in January 2008 Order, the Court 
granted a Joint Motion for Remand of the parties (the VA 
Secretary and the Veteran), vacated the Board's decision and 
remanded the case pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.  

In September 2009, the Board remanded the case to the RO for 
additional evidence.  

Additional issues have been raised by the record.  In a 
statement, dated in January 2006, the Veteran claimed 
additional compensation based on left shoulder surgery by VA 
in December 2005, and he raised the issue of service 
connection for a left wrist disability.  In statements, 
dated in February 2006 and in April 2007, he claimed 
secondary service connection for a neck disability and for a 
right shoulder disability, which have been previously 
denied.  These claims have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the RO for appropriate action. 




FINDINGS OF FACT

1.  Prior to July 2009, the service-connected left shoulder 
(non-dominant or minor extremity) disability with arthritis 
is manifested by forward flexion to 95 degrees with pain 
beginning at 80 degrees, abduction to 30 degrees with pain 
at 30 degrees, internal rotation to 30 degrees with pain 
beginning at 25 degrees, and external rotation to 75 degrees 
with pain beginning at 60 degrees, equating to limited 
motion midway between the side and shoulder level.  

2.  Beginning in July 2009, the service-connected left (non-
dominant or minor extremity) disability with arthritis is 
manifested by forward flexion to 80 degrees with pain 
beginning at 70 degrees, abduction to 25 degrees with pain 
at 20 degrees, internal rotation to 30 degrees with pain 
beginning at 25 degrees, and external rotation to 45 degrees 
with pain beginning at 40 degrees, equating to limited 
motion 25 degrees from the side; the left shoulder is 
productive of severe disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
separation of the left shoulder with arthritis for the 
appeal period prior to July 2009 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).

2.  The criteria for a 30 percent rating for separation of 
the left shoulder with arthritis for the appeal period 
beginning July 2009 have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of the following: 
(1) any information and medical or lay evidence that is 
necessary to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  The notification requirements are referred to as 
Type One, Type Two, and Type Three, respectively.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: 1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2001, June 2002, October 2003, December 2004, 
and April 2006.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence of a worsening of the Veteran's left shoulder 
disability.  The Veteran was informed that VA would obtain 
VA records and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  The notice included the 
general provisions for rating a disability and for the 
effective date of the claim.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment).

To the extent that the VCAA notice came after the initial 
adjudication of the claim in July 2000, which was prior to 
the enactment of the VCAA, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2010.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the VA medical 
records.  The Veteran has furnished additional medical 
reports from private physicians to include H.J., M.D., J.P., 
M.D., C.B., M.D., L.W., M.D., and W.M., M.D., in support of 
his claim.  He has not identified any other pertinent 
records for the RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in June 2000, March 
2002, October 2005, January 2007, and October 2009.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for 
consideration.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under 
a limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  

Under Diagnostic Code 5201, when arm motion is limited at 
the shoulder level, or when arm motion is limited to a point 
midway between the side and shoulder level, the minor arm is 
rated 20 percent.  When arm motion is limited to 25 degrees 
from the side, the minor arm is rated a maximum of 30 
percent.  The evidence shows that the Veteran's 
service-connected left shoulder is the minor, or non-
dominant, extremity.  

The Rating Schedule also provides that a normal range of 
motion of the shoulder is 0 degrees to 180 degrees on 
flexion and abduction, 0 degrees to 90 degrees on internal 
rotation, and 0 degrees to 90 degrees on external rotation.  
38 C.F.R. § 4.71, Plate I.   

Analysis

The left shoulder (non-dominant or minor extremity) 
disability with arthritis is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5203.  The current 20 percent rating is greater than the 
maximum rating warranted based on arthritis under 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Codes 5003 and 5010.  

After review of the VA and private medical evidence, prior 
to July 2009 the evidence demonstrates that the left 
shoulder disability equated to the criteria for a 20 percent 
rating, but beginning in July 2009 the evidence shows that 
the disability more nearly approximates the criteria for a 
30 percent rating.  

Prior to July 2009

For the appeal period prior to July 2009, VA findings 
consist of VA records and reports of VA examinations in June 
2000, March 2002, October 2005, January 2007, and October 
2009.  The evidence shows that motion of the left shoulder 
joint is limited, but not to the extent required (i.e., 
restriction of the arm to 25 degrees from the side) for a 30 
percent rating under Diagnostic Code 5201.  

Of all the findings, those obtained at the time of the VA 
examinations in October 2005 and January 2007 are the most 
comprehensive and reflect the most severe impairment.  

At the time of the October 2005 VA examination, the left 
distal clavicle was prominent and "high riding."  There was 
noted atrophy of the left deltoid.  Motor strength was -5/5.  
There was tenderness over the pectoralis and the 
posteriolateral aspect of the shoulder/acromion.  Active 
range of motion was forward flexion from 0 degrees to 80 
degrees; abduction from 0 degrees to 45 degrees; internal 
rotation from 0 degrees to 70 degrees; and external rotation 
from 0 degrees to 50 degrees.  There was pain noted at the 
end of each motion, which was evidenced by guarding of the 
joint and facial grimacing.  The examiner remarked that with 
repetition there was an additional 5 degrees of range of 
motion loss, secondary to pain and weakness.  The examiner 
stated that there was moderately severe limitation of 
function secondary to pain with flare ups.  Shortly 
thereafter, in December 2005, the Veteran underwent 
additional left shoulder surgery by VA, that is, arthroscopy 
with labral debridement and a subacromial decompression with 
a released coracoacromial ligament.  

At the time of the January 2007 VA examination, the clinical 
findings were similar to those of the earlier examination 
with a few exceptions.  Motor strength was 4+/5 with 
resistive muscle testing.  Crepitus was noted.  Active range 
of motion was forward flexion from 0 degrees to 95 degrees 
with pain beginning at 80 degrees; abduction from 0 degrees 
to 30 degrees with pain beginning at 30 degrees; internal 
rotation from 0 degrees to 30 degrees with pain beginning at 
25 degrees; and external rotation from 0 degrees to 75 
degrees with pain beginning at 60 degrees.  The pain was 
evidenced by guarding of the joint and facial grimacing.  
The examiner remarked that with repetition of movement there 
was no change in function noted.  The Veteran denied 
episodes of dislocation or recurrent subluxation. 



In short, the clinical findings with regard to limitation of 
motion of the left shoulder joint do not show that the 
Veteran satisfies the criteria for a 30 percent rating under 
Code 5201.  On range of motion studies, the left arm was not 
shown to be limited to 25 degrees from the side.  While 
abduction to 30 degrees in January 2007 was shown to 
approach the criteria for a higher rating, it did not meet 
it.  Further, while internal rotation in January 2007 is 
shown to be limited to 25 degrees in consideration of pain, 
to perform internal rotation the Veteran's arm (with the 
elbow bent at a 90 degree angle) is abducted first and then 
the arm is rotated downward.  See 38 C.F.R. § 4.71 (Plate 
I).  The fact that the Veteran's arm was limited in its 
rotation to 25 degrees does not equate to a restriction of 
movement of the arm to the side by no more than 25 degrees, 
which is required for a higher rating.  

The Board finds that there is no additional disability due 
to functional loss due to pain under 38 C.F.R. § 4.40 or 
additional disability due to functional loss due to 
weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45.  At the time of the VA 
examinations, the Veteran complained of pain, weakness, 
stiffness, and flare ups.  The examiner who performed the VA 
examinations in October 2005 and January 2007 specifically 
addressed these factors with regard to impact on joint 
function and whether there were any additional motion 
limitations on account of these factors.  Likewise, the 
previous VA examinations in June 2000 and March 2002 
considered these factors in determining the Veteran's left 
shoulder range of motion and functionality; however, the 
clinical findings were not more severe as those noted on the 
latter VA examinations.  Based on this evidence, the Board 
finds that the evidence of record establishes that the 
Veteran's left shoulder disability does not cause additional 
functional impairment due to pain that more nearly 
approximates the criteria for a 30 percent rating, that is, 
limitation of motion to 25 degrees from the side.  38 C.F.R. 
§§ 4.40 and 4.45.  



The other pertinent medical evidence of record to include VA 
and private medical records reflect similar clinical 
findings pertinent to the left shoulder.  Primarily, the 
Veteran's shoulder disability is noted to have progressively 
worsened over the years.  Following a left shoulder 
operation by a private surgeon in April 2002, the Veteran 
was examined in September 2002 by L.W., D.O., who noted that 
the Veteran had a severe decrease in range of motion in the 
left shoulder at only about 5 percent of normal to include 
crepitus and tenderness.  A few months later, however, his 
private surgeon, C.B., M.D., indicated in a January 2003 
evaluation that range of motion of the left shoulder was as 
follows:  forward elevation (flexion) to 110 degrees, 
extension to 30 degrees, abduction to 90 degrees, and 
adduction to 50 degrees.  

VA records show atrophy of the left deltoid with motor 
strength of 4/5.  The foregoing evidence shows limited 
motion, but not limited to the extent required for a higher 
rating under Diagnostic Code 5201, that is, limitation of 
motion to 25 degrees from the side. 

Consequently, a disability rating higher than 20 percent 
under Diagnostic Code 5201 is not warranted, and the 
preponderance of the evidence is against the claim.   

The Board has considered other potentially relevant rating 
criteria as found in Diagnostic Codes 5202 and 5203 for 
dislocation of the humerus and clavicle, respectively, but 
the Veteran denied episodes of dislocation or recurrent 
subluxation.  

Beginning in July 2009

For the appeal period beginning in July 2009, the record 
contains a statement dated July 1, 2009, from the Veteran's 
private physician, H.J., M.D., who interpreted an April 2009 
MRI of the left shoulder, revealing that the Veteran had 
labral tears, rotator cuff tears, and a post-surgical state.  
He stated that the Veteran's shoulder disability was 
significant and severe and that it has caused him 
considerable pain and "severely degraded his quality of 
life.  

The physician remarked that the Veteran used all of his 
purposeful effort to get through his job day and beyond and 
he paid for it severely in terms of pain.  

VA evidence consists of a report of an October 2009 VA 
examination, at which time the Veteran reported constant 
pain in the left shoulder, as well as weakness and stiffness 
at times.  He denied swelling, heat, redness, instability, 
and giving way or locking up.  He took medication daily for 
the pain, which did not appear to have much effect.  He 
reported that after repetitive use such as at the end of his 
work shift, he would have increased pain, fatigue, weakness, 
and incoordination.  At work as a mail processor, he was 
currently classified as on limited duty, which was defined 
as having no work above shoulder height, having no lifting 
greater than five pounds, and having the work be self-paced.  
He denied episodes of dislocation and recurrent subluxation.  
He indicated that he was also limited in what activities he 
could do in the home, and that he had difficulty in 
sleeping, due to his shoulder disability.

On examination, the left distal clavicle was prominent and 
high riding.  There was noted atrophy of the left deltoid.  
There was tenderness over the pectoralis and the 
posteriolateral aspect of the shoulder/acromion.  There was 
no laxity of the shoulder.  Crepitus was also noted during 
examination.  Motor strength was 4+/5.  These particular 
findings are similar to those noted in January 2007.  
However, the following findings differ in that they reflect 
a more severe disability.  For example, active range of 
motion was forward flexion to 80 degrees with pain beginning 
at 70 degrees, abduction to 25 degrees with pain at 20 
degrees, internal rotation to 30 degrees with pain beginning 
at 25 degrees, and external rotation to 45 degrees with pain 
beginning at 40 degrees.  The pain noted during examination 
was evidenced by guarding of the joint and facial grimacing.  
The examiner remarked that with repetition there was an 
additional 5 degrees of range of motion loss secondary to 
pain, fatigue, incoordination, and weakness.  The examiner 
stated that there was functional loss due to pain with 
repetition and during flare-ups, and that there was 
increased weakness with repetition on examination.  The 
examiner commented that the Veteran's occupation required 
well functioning shoulders to be successful, and that the 
Veteran currently reported having limited duty, as 
previously described.  

In view of these findings, notably the characterization of 
the Veteran's left shoulder condition as severely disabling 
and the restricted motion of the arm, the Board finds that 
the service-connected disability has clearly worsened to the 
extent that the disability more nearly approximates the 
criteria for a 30 percent rating under Code 5201.  Although 
the forward flexion of his arm does not even approach the 
criteria for a higher rating, the abduction of his arm to no 
more than 25 degrees, or 20 degrees in consideration of 
pain, clearly satisfies the criteria for a maximum 30 
percent rating.    

There is no objective evidence that the Veteran's left 
shoulder is ankylosed in an unfavorable position, which 
would be required for a 40 percent rating under Code 5200.  
Rather, the evidence demonstrates that the Veteran does 
exhibit movement of the shoulder joint, despite the 
notations of functional loss due to pain with repetition and 
during flare-ups.  

The Board has considered other potentially relevant rating 
criteria as found in Diagnostic Codes 5202 and 5203 for 
dislocation of the humerus and clavicle, respectively, but 
the Veteran denied episodes of dislocation or recurrent 
subluxation.  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in 
the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service for such a 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In this case, comparing the Veteran's disability level and 
symptomatology of his left shoulder disability to the Rating 
Schedule, the degree of disability is contemplated by the 
Rating Schedule and the assigned schedular rating is, 
therefore, adequate, and no referral for an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).  


ORDER

A rating higher than 20 percent for separation of the left 
shoulder with arthritis for the appeal period prior to July 
2009 is denied.  

A 30 percent rating for separation of the left shoulder with 
arthritis for the appeal period beginning in July 2009 is 
granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


